Exhibit 10.24

 

NEW SKIES SATELLITES B.V.

 

Mr. Daniel S. Goldberg
Chief Executive Officer
New Skies Satellites B.V.
Rooseveltplantsoen 4
2517 KR The Hague
The Netherlands

 

December 14, 2005

 

Amendment to Employment Agreement

 

Dear Dan:

 

As you know, SES Global S.A. (“SES”) has expressed interest in acquiring New
Skies Satellites Holdings Ltd., the parent company of New Skies Satellites B.V.
(the “Company”), through an amalgamation (the “Amalgamation”) and desires that
senior management of the Company continue in employment following the closing of
the Amalgamation. In order to facilitate the Amalgamation and for other good and
valuable consideration the receipt of which is hereby acknowledged, the Company
and you (the “Employee”) hereby agree, contingent on the Amalgamation occurring,
to amend the Amended and Restated Employment Agreement, dated October 10, 2005,
between the Company and Employee (the “Employment Agreement”), as follows
(capitalized terms used but not defined herein shall have the meaning ascribed
to them in the Employment Agreement):

 

1.     Section 3(d) of the Employment Agreement provides that Employee can
terminate his employment for Good Reason and that, upon such termination,
Employee is entitled to termination payments under Section 5(a) of the
Employment Agreement. The Company acknowledges that the Amalgamation will result
in a material diminution of the level of responsibility and authority of
Employee, including his reporting duties, and an adverse change in Employee’s
title and position such that Employee will have Good Reason to terminate his
employment. At SES’s request Employee is willing to agree, as set forth below,
to waive, for a period of 12 months from the closing of the Amalgamation, his
right to terminate his employment for Good Reason arising solely as a result of
an “Amalgamation-Related Diminution Event” (as defined below) in consideration
of the Company’s agreement that Employee may resign for any reason, at any time
on or after the 12 month anniversary of the closing of the Amalgamation, and
have such resignation treated as a resignation for Good Reason for purposes of
the Employment Agreement. Employee and the Company are further willing to
provide 60 days’ written notice to the other before any termination of
Employee’s employment, for any reason (other than termination by Cause by the
Company), shall be effective (it being understood that such notice may be
delivered prior to the 12 month anniversary of the closing of the Amalgamation
provided that such termination may not be effective until the 12 month,
anniversary of the closing of the Amalgamation).

 

--------------------------------------------------------------------------------


 

Therefore, (i) the Company agrees that Employee may resign for any reason, at
any time on or after the 12-month anniversary of the closing of the
Amalgamation, and have such resignation treated as a termination for Good Reason
for purposes of the Employment Agreement and (ii) provided and for so long as
the conditions below remain materially satisfied. Employee agrees to waive, for
period of 12 months from the closing of the Amalgamation, his right to terminate
his employment for Good Reason solely as a result of the changes to his level of
responsibility, authority, reporting duties and title following the Amalgamation
set forth below (an “Amalgamation Related Diminution Event”).

 

•      The Company shall become a separate subsidiary of SES.

•      Employee shall report directly to the board of directors of SES or the
chief executive officer of SES, consistent with reporting lines of the chief
executive officers of SES Americom and SES Astra.

•      The size and scope of the Company’s operations (taking into account any
assets, operations or employees transferred out of the Company. as well as any
assets, operations or employees that are transferred into the Company) will not
be materially diminished from their size and scope at the time of the
Amalgamation, due allowance, however, being made for a reduction in the size and
scope of the Company’s operations resulting from the restructuring and
integration of certain existing Company functions within the Buyer’s
organization relating to technical and satellite operating facilities (including
teleports).

•      With respect to the operations of the Company, Employee shall have the
same level of responsibility and authority that he currently has, subject to
limitations on such responsibility and authority that are consistent with the
limitations on the responsibility and authority that the chief executive
officers of SES Americom and SES Astra are currently subject to.

•      Employee shall retain his current title, subject to changes in the name
of the Company to reflect its status as a division or subsidiary of SES.

 

Employee and the Company further agree that any termination of employment, for
any reason (other than termination for Cause by the Company), shall be effective
only upon 60 days’ prior written notice to the other party (it being understood
that, with respect to a termination for Good Reason other than due to a
Amalgamation Related Diminution Event, such notice may be delivered prior to the
12 month anniversary of the closing of the Amalgamation provided that such
termination may not he effective until the 12 month anniversary of the closing
of the Amalgamation). For the avoidance of doubt, Employee shall be entitled to
his salary, benefits and other rights (without any reduction) under this
agreement until the effective date of the termination.

 

2.     Employee agrees that he intends to continue in his current employment for
at least twelve months following the closing of the Amalgamation. If, during
such twelve month period, Employee voluntarily terminates his employment without
Good Reason (giving effect to Paragraph 1 above and subject to the conditions
therein) or requests termination of his employment by a competent court (other
than as a result of a breach by the Company or for Good Reason (after giving
effect to Paragraph l above and subject to the conditions therein)), the parties
determine it to be fair and reasonable that Employee will not be entitled to any
severance

 

2

--------------------------------------------------------------------------------


 

or termination payments whatsoever pursuant to his Employment Agreement or
pursuant to court order.

 

3.     The first sentence of Section 7(d) of the Employment Agreement shall he
amended to read as follows: “Employee agrees not to engage in any aspect of the
Satellite Business (as hereinafter defined) (x) during the Employment Period and
(y) in the event of the termination of the Employee’s employment during the
Employment Period for any reason, until the later to expire of the period ending
twelve months after the closing of the Amalgamation and, if applicable, the
period ending twelve months after the termination of the Employee’s employment
by the Company without Cause or by the Employee for Good Reason.”

 

4.     Notwithstanding anything in Section 10 of the Employment Agreement to the
contrary, the Gross-Up Payment to which Employee is entitled in connection with
the Amalgamation shall in no event exceed in he aggregate $3,812,617.

 

5.     The first sentence of Section 5(a) of the Employment Agreement shall be
revised to read as follows:  “In the event of the termination of the Employee’s
employment (1) by the Company without Cause or (2) by the Employee for Good
Reason, the Company shall pay to (or in the case of business expenses pursuant
to clause (i), reimburse) the Employee, or his estate in the event of his death,
thirty (30) days following the Date of Termination . . . [remainder of the
sentence continues as currently written].”

 

6.     Anything in this Amendment to the contrary, this Amendment shall take
effect at the effective time of the Amalgamation, and if the Amalgamation does
not occur, this Amendment will have no force or effect. Notwithstanding anything
herein to the contrary, nothing herein shall be construed to prevent Employee
from terminating his employment with the Company for Good Reason (giving effect
to Paragraph 1 above and subject to the conditions therein) following the
Amalgamation provided that any such termination for Good Reason shall be
effective only upon 60 days’ prior written notice to the Company. Except as
otherwise expressly provided herein, the terms of the Employment Agreement shall
remain in full force and effect.

 

Please indicate your agreement to the amendments set forth above in the space
provided for your signature below.

 

Very truly yours,

 

New Skies Satellites B.V.

 

By:

/s/ Daniel S. Goldberg

 

 

Agreed to this 14th day of December, 2005

 

/s/ Daniel S. Goldberg

 

Daniel S. Goldberg

 

3

--------------------------------------------------------------------------------